        Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 1 of 18


                                    LETTER OF REQUEST
                                  COMMISSION ROGATOIRE

                                 Hague Convention of 18 March 1970 on the
                          Taking of Evidence Abroad in Civil or Commercial Matters
                                        Convention de La Haye du 18 mars 1970 sur
                           l’obtention des preuves à l’étranger en matière civile ou commerciale

 1.      Sender                                     The Honorable Sallie Kim
         Expéditeur
                                                    United States Magistrate Judge
                                                    United States District Court of the Northern District
                                                    of California
                                                    Courtroom C—15th Floor
                                                    450 Golden Gate Ave.
                                                    San Francisco, CA 94102
                                                    United States of America
 2.      Central Authority of the                   Central Authority of the People’s Republic of
         Requested State                            China
         Autorité centrale de l’État requis
                                                    Ministry of Justice of China
                                                    International Legal Cooperation Center (ILCC)
                                                    33, Pinganli Xidajie
                                                    Xicheng District
                                                    Beijing 100035
                                                    China
                                                    Tel: +86 10 5560 4537
                                                    Fax: +86 10 5560 4538
                                                    Email: vylee319@vip.sina.com
 3.      Person to whom the executed                Frank Busch
         request is to be returned                  Wagstaffe, von Loewenfeldt, Busch & Radwick
         Personne à qui les pièces constatant
         l’exécution de la demande doivent être     LLP
         renvoyées                                  100 Pine Street, Suite 725
                                                    San Francisco, CA 94111 USA
                                                    Tel: (415) 357-8900
                                                    Busch@wvbrlaw.com
 4.      Specification of the date by which the requesting authority requires receipt of the
         response to the Letter of Request
         Indiquer la date limite à laquelle l’autorité requérante désire recevoir la réponse à la commission
         rogatoire
         Date                                       As soon as practicable
         Date limite


         Reason for urgency*                        The requested materials are necessary to assist in
         Raison de l’urgence
                                                    the resolution of ongoing litigation.


In conformity with Article 3 of the Convention, the undersigned applicant has the honour to submit
the following request:
En conformité de l’article 3 de la Convention, le requérant soussigné a l’honneur de présenter la demande
suivante :

 5. a    Requesting authority                       The Honorable Sallie Kim
         (Art. 3(a))                                United States Magistrate Judge
         Autorité requérante
         (art. 3(a))                                United States District Court of the Northern District
                                                    of California
                                                    Courtroom C—15th Floor
                                                    450 Golden Gate Ave.
Permanent Bureau July 2017
          Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 2 of 18

                                                      San Francisco, CA 94102
                                                      United States of America

      b    To the Competent Authority of              Central Authority of the People’s Republic of
           (Art. 3(a))                                China
           À l’Autorité compétente de
           (art. 3(a))                                Ministry of Justice of China
                                                      International Legal Cooperation Center (ILCC)
                                                      33, Pinganli Xidajie
                                                      Xicheng District
                                                      Beijing 100035
                                                      China
                                                      Tel: +86 10 5560 4537
                                                      Fax: +86 10 5560 4538
                                                      Email: vylee319@vip.sina.com

      c    Names of the case and any                  Sun Group U.S.A. Harmony City, Inc. v. CRRC
           identifying number                         Corporation LTD, Case No. 3:17-cv-02192-SK
           Nom de l’affaire et numéro
           d’identification de l’affaire




 6.        Names and addresses of the parties and their representatives (including representatives in
           the Requested State*) (Art. 3(b))
           Identité et adresse des parties et de leurs représentants (y compris représentants dans l’État requis) (art. 3(b))

      a    Plaintiff                                  Sun Group U.S.A. Harmony City, Inc.
           Demandeur
                                                      1523 O’Farrell Street
                                                      San Francisco, CA 94115
           Representatives                            Andrew J. Mytelka
           Représentants
                                                      Joseph A.C. Fulcher
                                                      Joseph Russo
                                                      J. Scott Andrews
                                                      Greer, Herz & Adams LLP
                                                      One Moody Plaza, 18th Floor
                                                      Galveson, TX 77550 USA
                                                      Tel: (409) 797-3200

                                                      James M. Wagstaffe
                                                      Frank Busch
                                                      Wagstaffe, von Loewenfeldt, Busch & Radwick
                                                      LLP
                                                      100 Pine Street, Suite 725
                                                      San Francisco, CA 94111 USA
                                                      Tel: (415) 357-8900
                                                      busch@wvbrlaw.com

                                                      Gregory S. Smith
                                                      Law Offices of Gregory S. Smith
                                                      913 East Capitol Street, S.E.
                                                      Washington, D.C. 20003
                                                      Tel: (202)460-3381
      b    Defendant                                  CRRC Corporation LTD.
           Défendeur
                                                      No. 16 West 4th – Ring Mid Road,
                                                      Haidian District, Beijing
                                                      Zip Code: 100036
                                                      Tel: +86-10-51862188


Permanent Bureau July 2017
        Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 3 of 18

         Representatives                           Teresa Michaud
         Représentants
                                                   Teresa.michaud@bakermckenzie.com
                                                   Baker & McKenzie LLP
                                                   1901 Avenue of the Stars, Suite 950
                                                   Los Angeles CA 90067
                                                   Tel: (310) 201-4728

                                                   Colin H. Murray
                                                   Colin.murray@bakermckenzie.com
                                                   Alexander G. Davis
                                                   Alexander.davis@bakermckenzie.com
                                                   Anne M. Kelts
                                                   Anne.kelts@bakermckenzie.com
                                                   Baker & McKenzie LLP
                                                   Two Embarcadero Center, 11th Floor
                                                   San Francisco, CA 94111-3802
                                                   Tel: (415) 576-3000
   c     Other parties                             No third parties are relevant to this request.
         Autres parties


         Representatives                           No third parties are relevant to this request.
         Représentants



 7. a    Nature of the proceedings                 Plaintiff filed a civil action based upon breach of
         (divorce, paternity, breach of            contract on April 19, 2017
         contract, product liability, etc.)
         (Art. 3(c))
         Nature et objet de l’instance (divorce,
         filiation, rupture de contrat,
         responsabilité du fait des produits,
         etc.) (art. 3(c))
   b     Summary of complaint                      This is a breach of contract, commercial action.
         Exposé sommaire de la demande
                                                   Defendant CRRC and its predecessors retained
                                                   Sun Group to provide marketing, consultation, and
                                                   promotional services that Defendant needed to
                                                   break into the North American rail market. In
                                                   return for Sun Group’s services, Defendant
                                                   promised to pay Sun Group 6% cooperation
                                                   earnings on those rail contracts, as CRRC’s
                                                   “exclusive” partner. Sun Group diligently
                                                   performed its obligations, and indeed was
                                                   instrumental in opening doors and removing
                                                   barriers for Defendant and its predecessors to
                                                   gain entry into the lucrative North American rail
                                                   market.
                                                            Sun Group’s assistance allowed
                                                   Defendant to secure numerous projects and
                                                   despite Defendant’s contractual obligation to pay
                                                   a cooperation earning of at least 6% on these
                                                   contracts (for more than $163 million total),
                                                   Defendant instead has paid Sun Group nothing.
                                                            Defendant no claims that Sun Group’s
                                                   long-time and successful work entitles it to no
                                                   money from Defendant.
   c     Summary of defence and                             Defendant’s positions, among others, are
         counterclaim*                             that (1) the terms of the agreement are clear that
         Exposé sommaire de la défense ou
         demande reconventionnelle                 Sun Group agreed to bear its own expenses for all
                                                   of its activities and was entitled to cooperation
Permanent Bureau July 2017
        Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 4 of 18

                                                earnings only if, among other things, defendant
                                                won a contract to build high-speed rail cars for the
                                                California High-Speed Rail Project, which did not
                                                occur; (2) the agreement does not provide Sun
                                                Group any exclusive representation rights or rights
                                                of first refusal for any rail projects other than
                                                building high-speed long distance rolling stock for
                                                the California High-Speed Rail Project; and (3)
                                                Defendant CRRC Corporation Ltd. Is not as a
                                                matter of California law the legal alter ego of
                                                U.S.A.-based CRRC-MA Corporation.
      d   Other necessary information or        Please see the enclosed Exhibit A.
          documents*
          Autres renseignements ou documents
          Utiles


 8. a     Evidence to be obtained or            The evidence requested herein by the Requesting
          other judicial act to be              Court consists of documents and information from
          performed (Art. 3(d))
          Actes d’instruction ou autres actes   Defendant relating to contracts and projects at
          judiciaires à accomplir (art. 3(d))   issue in this case, its corporate group structure, its
                                                relationship to its subsidiaries, and other related
                                                matters relevant to the litigation of this action.
      b   Purpose of the evidence or            The purpose of the requested evidence is for use
          judicial act sought                   during pre-trial and in the trial of these matters.
          But des actes à accomplir
                                                The evidence is relevant to the parties’ claims and
                                                defenses as it will assist the Court in determining
                                                whether the contract between Sun Group and
                                                Defendant applies to the projects obtained by
                                                Defendant, whether Defendant owes cooperation
                                                earnings to Sun Group, whether Defendant’s
                                                subsidiaries are its alter egos, whether Defendant
                                                used it subsidiaries in violation of the covenant of
                                                good faith and fair dealing, and other issues.

                                                Therefore, the Requesting Court seeks assistance
                                                for this ongoing proceeding via this Letter of
                                                Request.

                                                If any portion of this Request is deemed to be
                                                unacceptable under the laws of China please
                                                continue to comply with as much of the Request
                                                as is legally permissible.

 9.       Identity and address of any           Not Applicable for this request.
          person to be examined
          (Art. 3(e))*
          Identité et adresse des personnes à
          entendre (art. 3(e))


 10.      Questions to be put to the            Not applicable for this request.
          persons to be examined or
          statement of the subject matter
          about which they are to be
          examined (Art. 3(f))*
          Questions à poser ou faits sur
          lesquels les personnes susvisées
          doivent être entendues (art. 3(f))




Permanent Bureau July 2017
       Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 5 of 18

 11.    Documents or other property to             It is requested that, to the full extent allowed under
        be inspected (Art. 3(g))*                  the law, Defendant be required to provide the
        Documents ou objets à examiner (art.
        3(g))                                      documents and things described in Exhibit A.


 12.    Any requirement that the                   Not applicable for this request.
        evidence be given on oath or
        affirmation and any special
        form to be used (Art. 3(h))*
        Demande de recevoir la déposition
        sous serment ou avec affirmation et,
        le cas échéant, indication de la
        formule à utiliser (art. 3(h))


 13.    Special methods or procedure               Not applicable for this Request.
        to be followed (e.g., oral or in
        writing, verbatim transcript or
        summary, cross-examination,
        etc.) (Arts 3(i) and 9)*
        Formes spéciales demandées
        (déposition orale ou écrite, procès-
        verbal sommaire ou intégral, “cross-
        examination”, etc.) (art. 3(i) et 9)


 14.    Request for notification of the            The Requesting Court respectfully requests that it
        time and place for the                     be informed of the place, date and time for the
        execution of the Request and
        identity and address of any                execution of the Letter of Request. It is requested
        person to be notified (Art. 7)*            that this information be sent directly to the parties’
        Demande de notification de la date et      legal representatives, as listed above, with a copy
        du lieu de l’exécution de la requête, de
        l’identité et de l’adresse de la ou des
                                                   to the Requesting Court.
        personnes à informer (art. 7)


 15.    Request for attendance or                  Not applicable for this request.
        participation of judicial
        personnel of the requesting
        authority at the execution of the
        Letter of Request (Art. 8)*
        Demande d’assistance ou de
        participation des magistrats de
        l’autorité requérante à l’exécution de
        la commission rogatoire (art. 8)


 16.    Specification of privilege or              Under the laws of the United States, a witness has
        duty to refuse to give evidence            a privilege to refuse to provide evidence if the
        under the law of the Requesting
        State (Art. 11(b))*                        evidence discloses a confidential communication
        Spécification des dispenses ou             between that witness and an attorney for that
        interdictions de déposer prévues par       witness that was made for the purpose of
        la loi de l’État requérant (art. 11(b))
                                                   obtaining legal advice. United States law also
                                                   recognizes a privilege against criminal self-
                                                   incrimination. Outside the strict area of privilege,
                                                   certain limited immunities are available that may
                                                   place restrictions on the giving of evidence, such
                                                   as the limited protection of documents created as
                                                   the work product of attorneys during or in
                                                   anticipation of litigation.

 17.    The fees and costs incurred                The Requesting Court understands that any fees
        which are reimbursable under               and costs incurred in the execution of this Letter of
        the second paragraph of Article
        14 or under Article 26 of the              Request are reimbursable under the second
        Convention will be borne by:*              paragraph of Article 14 or under Article 26 of the
        Les taxes et frais donnant lieu à          Hague Evidence Convention. These fees and
        remboursement en vertu de l’article
Permanent Bureau July 2017
        Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 6 of 18

           14, alinéa 2 et de l’article 26 seront   costs, if any, will be re-imbursed by Sun Group.
           réglés par :
                                                    Any requests for reimbursement shall be sent to
                                                    Sun Group’s legal representatives, as listed
                                                    above.

    Date of request                                 05 May 2020
    Date de la requête

    Signature and seal of the requesting
    authority
    Signature et sceau de l’autorité requérante




*Omit if not applicable / Ne remplir qu’en cas de nécessité




   Permanent Bureau July 2017
        Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 7 of 18




                            EXHIBIT A TO HAGUE REQUEST 1
Sun Group U.S.A. Harmony City, Inc. v. CRRC Corporation Ltd., No. 3:17-cv-02191-SK, U.S.
         District Court Northern District of California, San Francisco Division


INTRODUCTION
This is a request for documents or other property to be inspected pursuant to Article 3(g) of the
Convention on the Taking of Evidence Abroad in Civil or Commercial Matters. The underlying
action in U.S. federal court is a breach of contract and breach of implied warranty of good faith
and fair dealing action against Defendant, CRRC Corporation Ltd. (中国中车股份有限公司), the
successor entity to China CNR Corporation Limited ( 中 国 北 车 股 份 有 限 公 司 ) and CSR
Corporation Limited, (中国南车股份有限公司). CRRC Corporation Ltd. (中国中车股份有限
公司) was formed as a merger between China CNR Corporation Limited (中国北车股份有限公
司) and CSR Corporation Limited, (中国南车股份有限公司) and expressly assumed all existing
contracts, nationally and internationally upon its formation on June 1, 2015. Circumstances
surrounding the formation of the various agreements at issue in this matter are highly relevant to
the claims asserted by the Plaintiff, as are questions concerning the corporate structure of the
Defendant and its subsidiaries/affiliates. The documentary and electronic evidence requested in
this Hague Request 1 are the result of extensive discussions between the counsel for the parties in
the captioned litigation and the Defendant has affirmed that it will not object to providing
documentary and electronic evidence in its custody and control responsive, to the extent required
by the U.S. Federal Rules of Civil Procedure, to each of the requested categories of materials
identified herein.


DEFINITIONS APPLICABLE TO THIS REQUEST DIRECTED TO DEFENDANT

   1. “CRRC”, “YOU” and “YOUR” means CRRC Corporation Ltd. (中国中车股份有限公

       司 ), individually, and collectively, including all predecessors (including China CNR

       Corporation Limited (中国北车股份有限公司) and CSR Corporation Limited (中国南车

       股份有限公司)), the CRRC AFFILIATES & SUBSIDIARIES, and all directors, officers,

       agents, representatives, employees, consultants, attorneys, and other persons acting or

       purporting to act on its behalf.

   2. “CRRC MA” means CRRC MA Corporation Ltd. individually, and collectively, including

       without limitation its predecessors (including CNR MA Corporation), and all directors,




                                                                                                 1
     Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 8 of 18




     officers, agents, representatives, employees, consultants, attorneys, and other persons

     acting or purporting to act on its behalf.

3. “CRRC SIFANG AMERICA” means CRRC Sifang America Inc. individually, and

     collectively, including without limitation its predecessors (CSR America, Inc.) and all

     directors, officers, agents, representatives, employees, consultants, attorneys, and other

     persons acting or purporting to act on its behalf.

4. “CRRC QINGDAO SIFANG” means CRRC Qingdao Sifang Co., Ltd. (中车青岛四方机

     车车辆股份有限公司) individually, and collectively, including without limitation its

     predecessors, and all directors, officers, agents, representatives, employees, consultants,

     attorneys, and other persons acting or purporting to act on its behalf.

5.    “CRC” means CRRC Changchun Railway Vehicles Co., Ltd. (中车长春轨道客车股份

     有限公司), individually, and collectively, including without limitation its predecessors

     (such as CNR Changchun Railway Vehicles Co., Ltd. (长春轨道客车股份有限公司), the

     joint venture partner of China CNR Corporation Limited (中国北车股份有限公司) for

     the formation of CNR MA Corporation ), and all directors, officers, agents ,representatives,

     employees, consultants, attorneys, and other persons acting or purporting to act on its

     behalf.

6. “TRC” means Tangshan Railway Vehicle Co., Ltd. (唐山轨道客车有限责任公司)

     individually, and collectively, including without limitation its predecessors, and all

     directors, officers, agents, representatives, employees, consultants, attorneys, and other

     persons acting or purporting to act on its behalf.

7. “CRRC TANGSHAN” means CRRC Tangshan Co., Ltd. (中车唐山机车车辆有限公司)

     individually, and collectively, including without limitation its predecessors, and all

     directors, officers, agents, representatives, employees, consultants, attorneys, and other

     persons acting or purporting to act on its behalf.

8. The “CRRC AFFILIATES & SUBSIDIARIES” means CRRC MA, CRRC SIFANG

     AMERICA, CRRC QINGDAO SIFANG, TRC, CRC, and CRRC TANGSHAN.


                                                                                               2
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 9 of 18




9. “SUN GROUP” means Sun Group U.S.A. Harmony City, Inc., d/b/a Sun Group U.S.A.

   (Translated in simplified Chinese characters as “美国太阳集团” or “太阳集团”) including

   its directors, officers, agents, representatives, employees, consultants, attorneys,

   subsidiaries, and affiliates.

10. The “2011 AGREEMENT” means the November 15, 2011 agreement entered into between

   TRC and Sun Group entitled “Exclusive Sales Representation Agreement for California

   High Speed Train Project” and attached as Exhibit 1 to Sun Group’s Third Amended

   Complaint.

11. The “2013 COOPERATION AGREEMENT” means the October 18, 2013 agreement

   entered into between TRC and Sun Group entitled “Cooperation Agreement for California

   High Speed Train Project” and attached as Exhibit 2 to Sun Group’s Third Amended

   Complaint.

12. The “2014 COOPERATION AGREEMENT” means the April 26, 2014 agreement entered

   into between CNR Company Ltd. and Sun Group entitled “Cooperation Agreement” and

   attached as Exhibit 5 to Sun Group’s Third Amended Complaint.

13. The “CRRC/SUN GROUP AGREEMENTS” means the 2011 AGREEMENT, the 2013

   COOPERATION AGREEMENT, and the 2014 COOPERATION AGREEMENT.

14. The “CALIFORNIA HIGH SPEED RAIL PROJECT” means the development and

   construction of California’s statewide high-speed rail system. This definition specifically

   includes, but is not limited to, other rail systems interconnected with the high-speed rail

   system or for which high-speed rail funds are utilized.

15. The “LOS ANGELES METRO CONTRACT” means the contract awarded to CRRC MA

   in 2016 (and any additional contracts awarded thereafter) from the Los Angeles County

   Metropolitan Transit authority and related to rolling stock. This definition specifically

   includes the bidding process related to the contract.

16. The “BOSTON METRO TRAIN CONTRACT” means the contract awarded to CRRC MA

   in 2014 (and any additional contracts awarded thereafter) from the Massachusetts


                                                                                            3
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 10 of 18




   Department of Transportation and related to rolling stock. This definition specifically

   includes the bidding process related to the contract.

17. The “PHILADELPHIA TRAIN CONTRACT” means the contract awarded to CRRC MA

   in 2017 (and any additional contracts awarded thereafter) from the Southeastern

   Pennsylvania Transportation Authority and related to rolling stock.           This definition

   specifically includes the bidding process related to the contract.

18. The “MONTREAL TRAIN CONTRACT” means the contract awarded to CRRC

   TANGSHAN in 2017 (and any additional contracts awarded thereafter) from the Agence

   Metropolitaine de Transport Montreal and related to rolling stock.            This definition

   specifically includes the bidding process related to the contract.

19. The “CHICAGO METRO TRAIN CONTRACT” means the contract awarded to CRRC

   SIFANG AMERICA in 2016 (and any additional contracts awarded thereafter) from the

   Chicago Transit Authority and related to rolling stock. This definition specifically includes

   the bidding process related to the contract.

20. The “CRRC TRAIN CONTRACTS” means the LOS ANGELES METRO CONTRACT,

   the   BOSTON       METRO       TRAIN     CONTRACT,         the   PHILADELPHIA         TRAIN

   CONTRACT, MONTREAL TRAIN CONTRACT, and the CHICAGO METRO TRAIN

   CONTRACT.

21. "DOCUMENT" is defined broadly to be given the full scope of that term contemplated in

   Federal Rule of Civil Procedure 34, and includes all tangible things, all originals (or, if

   originals are not available, identical copies thereof), all non-identical copies of a document,

   all drafts of final documents, all other written, printed, or recorded matter of any kind, and

   all other data compilations from which information can be obtained and translated if

   necessary, that are or have been in your actual or constructive possession or control,

   regardless of the medium on which they are produced, reproduced, or stored (including

   without limitation, electronically stored information, electronic messages, computer

   programs and files containing any requested information), and any recording or writing, as


                                                                                                4
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 11 of 18




   these terms are defined in Rule 1001, Federal Rules of Evidence. Any document bearing

   marks, including without limitation, initials, stamped initials, comments, or notations not

   a part of the original text or photographic reproduction thereof, is a separate document.

22. “ELECTRONICALLY STORED INFORMATION” or “ESI” means electronic

   information that is stored in a medium from which it can be retrieved and examined. It

   includes, but it not limited to, all electronic files that are electronically stored in an

   electronic storage medium.

23. “ELECTRONIC FILE” includes, but is not limited to, the following: e-mail messages and

   files; voice-mail messages and files; text messages and files; deleted files; temporary files;

   system-history files; Internet- or web-browser-generated information stored in textual,

   graphical, or audio format, including history files, caches, and cookies; computer-activity

   logs; metadata.

24. “ELECTRONIC STORAGE” refers to electronic files contained on magnetic, optical, or

   other storage media, such as hard drives, flash drives, DVDs, CDs, tapes, cartridges, floppy

   diskettes, smart cards, integrated-circuit cards (e.g. SIM cards), and flash drives.

25. "RELATES TO", "RELATING TO" and "RELATED TO" mean describing, discussing,

   concerning, evidencing, reflecting, comprising, illustrating, containing, embodying,

   constituting, analyzing, stating, identifying, referring to, dealing with, or in any way

   pertaining to.

26. "COMMUNICATION" means any form of transmittal of information without limitation

   as to means of transmittal, including documents, meetings, telephone conversations,

   correspondence, electronic messages or ESI, memoranda, contracts, agreements, and

   verbal or nonverbal actions intended to or actually conveying information.

27. “SUFFICIENT TO IDENTIFY” means that the documents produced reveal, contain or

   disclose information with respect to the matter inquired that is sufficiently detailed to

   provide all of the information sought in the inquiry.




                                                                                               5
     Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 12 of 18




  28. The singular form of a word should be interpreted in the plural as well. Any pronoun shall

     be construed to refer to the masculine, feminine, or neutral gender as in each case is most

     appropriate. The words "and" and "or" shall be construed conjunctively or disjunctively,

     whichever makes the request more inclusive.

  29. Documents referred to herein shall include all portions, or pages of each document referred

     to and all attachments, exhibits, enclosures, appendices, and supporting documentation,

     and including, without limitation, originals, copies, drafts, working papers, routing slips,

     handwritten notes and similar materials (with or without notes or changes therein).

  30. These requests are limited only to those documents in the possession, custody, or control

     of CRRC (as defined herein). A document is deemed in Your actual or constructive

     possession, custody or control if it is in the physical possession or custody of CRRC (as

     defined herein), or if it is accessible on a hard-drive (whether or not it is currently active),

     network or server.

  31. These requests specifically do not request production of any documents that are protected

     by any applicable privilege recognized under U.S. federal or California state law.


CATEGORIES OF DOCUMENTS OR OTHER PROPERTY DIRECTED TO
DEFENDANT

  32. All communications exchanged between CRRC and Sun Group between January 1, 2010

     and April 19, 2017. These communications are relevant to, among other issues, the

     interpretation of the agreements at issue in the litigation, the circumstances concerning the

     parties’ dealings, and the relationship between the Defendant and its subsidiary/affiliate

     companies.

  33. All documents created between January 1, 2014 through April 19, 2017 containing internal

     discussions, or communications with the California High Speed Rail Authority, describing

     CRRC’s understanding of the discrete rail system components of the “California High

     Speed Rail Project,” as that term appears in the 2014 Cooperation Agreement. These



                                                                                                   6
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 13 of 18




   documents are relevant to, among other issues, the interpretation of the agreements at issue

   in the litigation.

34. All documents created between January 1, 2014 through April 19, 2017 involving CRRC’s

   communications with public rail agencies regarding negotiation of the CRRC TRAIN

   CONTRACTS (to the extent any such documents exist), documents sufficient to show

   amounts paid by public rail agencies under the CRRC TRAIN CONTRACTS, and

   documents sufficient to show whether the work contemplated by the CRRC TRAIN

   CONTRACTS has been completed. These documents are relevant to, among other issues,

   Defendant’s representations in connection with project bids, the alleged breaches of the

   agreements at issue in this litigation, and the relationship between the Defendant and its

   affiliate/subsidiary companies.

35. All documents dating from January 1, 2010 to April 19, 2017 that reference by name SUN

   GROUP or Jonathan Sun (加里森.孫) in English or in Chinese (whether in simplified or

   traditional Chinese characters). These documents are relevant to, among other issues, the

   interpretation of the agreements at issue in the litigation, and the circumstances concerning

   the parties’ dealings and business practices.

36. All drafts of the 2014 Cooperation Agreement. These communications are relevant to,

   among other issues, the interpretation of the agreements at issue in the litigation, and the

   circumstances concerning the parties’ dealings and business practices.

37. All communications dating from January 1, 2014 to April 19, 2017 describing the April

   24-26, 2014 meeting in New York, NY involving Jonathan Sun, Yu Weiping (余卫平), Yu

   Yanbin (于彦斌), and Zhang Xin (张鑫). These communications are relevant to, among

   other issues, the interpretation of the agreements at issue in the litigation, and the

   circumstances concerning the parties’ dealings and business practices.

38. All communications dating from January 1, 2014 to April 19, 2017 discussing the

   September 27, 2016 email sent from Zhang Xin to Jonathan Sun with the Subject: “Reply

   with regard to high speed railway projects in New York, San Francisco and California.”


                                                                                              7
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 14 of 18




   These communications are relevant to, among other issues, the alleged breaches of the

   agreements relevant in this action.

39. Documents sufficient to identify the board of directors and corporate officers for CRRC

   Corporation Ltd., CRRC MA Corporation Ltd., CRRC Sifang America Inc., TRC, CRC,

   CRRC Tangshan Co. Ltd., and CRRC Qingdao Sifang Co., Ltd. at all times from January

   1, 2014 to April 19, 2017. These documents are relevant to, among other issues, the

   relationship between the Defendant and its affiliate/subsidiary companies and alter ego

   allegations.

40. Documents sufficient to show the initial capitalization of CRRC Corporation Ltd., CRRC

   MA Corporation Ltd., CRRC Sifang America Inc., CRRC Tangshan Co. Ltd., TRC, CRC,

   and CRRC Qingdao Sifang Co., Ltd. These documents are relevant to, among other issues,

   the relationship between the Defendant and its affiliate/subsidiary companies and alter ego

   allegations.

41. Documents sufficient to identify any financial guarantees dating from January 1, 2014 to

   April 19, 2017 relating to the CRRC TRAIN CONTRACTS assumed by CRRC in favor

   of CRRC Sifang America Inc., TRC, CRC, CRRC Tangshan Co. Ltd., and CRRC Qingdao

   Sifang Co., Ltd. as well as documents dating from January 1, 2014 to April 19, 2017

   sufficient to identify any financial guarantees assumed by CRRC in favor of CRRC MA

   Corporation Ltd. These documents are relevant to, among other issues, the relationship

   between the Defendant and its affiliate/subsidiary companies and alter ego allegations.

42. Documents sufficient to identify any loans or financial guarantees dating from January 1,

   2014 to April 19, 2017 provided by CRRC relating to the CRRC TRAIN CONTRACTS

   to CRRC Sifang America Inc., TRC, CRC, CRRC Tangshan Co. Ltd., and CRRC Qingdao

   Sifang Co., Ltd., as well as documents sufficient to identify any loans or financial

   guarantees dating from January 1, 2014 to April 19, 2017 provided by CRRC to CRRC

   MA Corporation Ltd.       These documents are relevant to, among other issues, the




                                                                                             8
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 15 of 18




   relationship between the Defendant and its affiliate/subsidiary companies and alter ego

   allegations.

43. Documents dating from January 1, 2014 to April 19, 2017 sufficient to show whether

   CRRC Corporation Ltd. or its predecessors has described its relationship with CRRC

   Sifang America Inc., TRC, CRC, CRRC Tangshan Co. Ltd., CRRC Qingdao Sifang Co.,

   Ltd., or CRRC MA Corporation Ltd. as a joint venture. These documents are relevant to,

   among other issues, the relationship between the Defendant and its affiliate/subsidiary

   companies and alter ego allegations.

44. Documents dating from January 1, 2014 to April 19, 2017 sufficient to describe the

   corporate structure and ownership interests of CRRC Corporation Ltd. and its predecessors,

   CRRC Sifang America Inc., TRC, CRC, CRRC Tangshan Co. Ltd., CRRC Qingdao Sifang

   Co., Ltd., and CRRC MA Corporation Ltd. These documents are relevant to, among other

   issues, the relationship between the Defendant and its affiliate/subsidiary companies and

   alter ego allegations.

45. Documents dating from January 1, 2014 to April 19, 2017 sufficient to identify any

   monetary or asset transfers relating to the CRRC TRAIN CONTRACTS effected by CRRC

   Corporation Ltd. or its predecessors in favor of CRRC Sifang America Inc., TRC, CRC,

   CRRC Tangshan Co. Ltd., and CRRC Qingdao Sifang Co., Ltd., as well as non-privileged

   documents sufficient to identify any monetary or asset transfers effected by CRRC

   Corporation Ltd. or its predecessors in favor of CRRC MA Corporation Ltd. These

   documents are relevant to, among other issues, the relationship between the Defendant and

   its affiliate/subsidiary companies and alter ego allegations.

46. Documents sufficient to identify any real property located in the United States owned by

   CRRC Corporation Ltd. or its predecessors, CRRC Sifang America Inc., TRC, CRC,

   CRRC Tangshan Co. Ltd., CRRC Qingdao Sifang Co., Ltd., or CRRC MA Corporation

   Ltd. These documents are relevant to, among other issues, the relationship between the

   Defendant and its affiliate/subsidiary companies and alter ego allegations.


                                                                                           9
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 16 of 18




47. All documents dating from January 1, 2014 to April 19, 2017 evidencing CRRC’s direct

   involvement in submitting bids for the CRRC TRAIN CONTRACTS (to the extent such

   documents exist). These documents are relevant to, among other issues, the alleged

   breaches of the agreements relevant in this action, the relationship between the Defendant

   and its affiliate/subsidiary companies and alter ego allegations.

48. All finalized board minutes dating from January 1, 2014 to April 19, 2017 describing board

   proceedings of CRRC Corporation Ltd. or its predecessors, CRRC Sifang America Inc.,

   TRC, CRC, CRRC Tangshan Co. Ltd., CRRC Qingdao Sifang Co., Ltd., and CRRC MA

   Corporation Ltd that refer to any one of the CRRC TRAIN CONTRACTS or the

   “California High Speed Rail Project” (as that term appears in the 2014 Cooperation

   Agreement). These documents are relevant to, among other issues, the alleged breaches of

   the agreements relevant in this action, the relationship between the Defendant and its

   affiliate/subsidiary companies and alter ego allegations.

49. The Articles of Association and annual business licenses ( 营 业 执 照 ) for CRRC

   Corporation Ltd. for the period from June 1, 2015 to December 31, 2017. These documents

   are relevant to, among other issues, the relationship between the Defendant and its

   affiliate/subsidiary companies and alter ego allegations.

50. The Articles of Association and annual business licenses (营业执照) for China CNR

   Corporation Limited for the period from January 1, 2010 to May 31, 2015. These

   documents are relevant to, among other issues, the relationship between the Defendant and

   its affiliate/subsidiary companies and alter ego allegations.

51. The Articles of Association and annual business licenses (营业执照) for CSR Corporation

   Limited for the period from January 1, 2010 to May 31, 2015. These documents are

   relevant to, among other issues, the relationship between the Defendant and its

   affiliate/subsidiary companies and alter ego allegations.




                                                                                           10
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 17 of 18




52. The Articles of Association and annual business licenses (营业执照) for CRRC Tangshan

   Co. Ltd. (中车唐山机车车辆有限公司) for the period from January 1, 2014 to April 19,

   2017. These documents are relevant to, among other issues, the alleged breaches of the

   agreements relevant in this action, the relationship between the Defendant and its

   affiliate/subsidiary companies and alter ego allegations.

53. The Articles of Association and annual business licenses ( 营 业 执 照 ) for Tangshan

   Railway Vehicle Co., Ltd. (唐山轨道客车有限责任公司) for the period from January 1,

   2014 to April 19, 2017. These documents are relevant to, among other issues, the alleged

   breaches of the agreements relevant in this action, the relationship between the Defendant

   and its affiliate/subsidiary companies and alter ego allegations.

54. The Articles of Association and annual business licenses ( 营 业 执 照 ) for CRRC

   Changchun Railway Vehicles Co., Ltd. (中车长春轨道客车股份有限公司) and its

   predecessor or under its prior name for the period from January 1, 2014 to April 19, 2017.

   These documents are relevant to, among other issues, the alleged breaches of the

   agreements relevant in this action, the relationship between the Defendant and its

   affiliate/subsidiary companies and alter ego allegations.

55. The Articles of Association and annual business licenses (营业执照) for CRRC Qingdao

   Sifang Co., Ltd. (中车青岛四方机车车辆股份有限公司) for the period from January 1,

   2014 to April 19, 2017. These documents are relevant to, among other issues, the alleged

   breaches of the agreements relevant in this action, the relationship between the Defendant

   and its affiliate/subsidiary companies and alter ego allegations.

56. The Articles of Incorporation/Association for CRRC MA Corporation and CRRC Sifang

   America Inc. for the period from January 1, 2014 to April 19, 2017. These documents are

   relevant to, among other issues, the alleged breaches of the agreements relevant in this

   action, the relationship between the Defendant and its affiliate/subsidiary companies and

   alter ego allegations.




                                                                                          11
   Case 3:17-cv-02191-SK Document 166-1 Filed 05/15/20 Page 18 of 18




57. Documents sufficient to evidence the annual financial performance of CRRC Corporation

   Ltd. and its predecessors , CRRC Sifang America Inc., TRC, CRRC Tangshan Co. Ltd.,

   CRRC Qingdao Sifang Co., Ltd., and CRRC MA Corporation Ltd. These documents are

   relevant to, among other issues, alter ego allegations and questions of adequate

   capitalization under applicable law.




                                                                                      12
